  Case 3:16-cr-00479-N Document 449 Filed 04/09/19                Page 1 of 3 PageID 1664
                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


  UNITED STATES OF AMERICA                       §
                                                 §
  v.                                             §    Crim Action No. 3:16-CR-00479-N
                                                 §
  CARLOS LUIS VENEGAS (1)                        §


       MOTION FOR CONTINUANCE OF PRESENTENCE REPORT RESPONSE

Defendant Carlos Luis Venegas, under Federal Rules of Criminal Procedure Rule 45(b) and 18

U.S.C. § 3161(h)(7)(A), respectfully moves the Court for a continuance of the due date for the

defense response to the Presentence Report in this case (document 446-1), currently due on 15

April 2019, until 22 April 2019.



                                      I. Procedural History

       The government filed under seal the initial indictment in this case on 1 November 2016.

Defendant Venegas was arrested on 7 November 2016, and he had his initial appearance and

arraignment on 8 November 2016 (document 10). Dimitri Dube entered his appearance as

counsel for Defendant Venegas on 8 November 2016, and he represented Defendant Venegas at

trial until the verdict on 1 February 2019 (document 392). This Court set a sentencing schedule

that required a Presentence Report to be issued by 1 April 2019, responses from counsel due by

15 April 2019, and sentencing on 13 May 2019.

       Patrick J. McLain entered his motion for substitute attorney for Defendant Venegas on 15

February 2019. On 1 April 2019, while counsel for defendant was in trial at Air Force Academy

in Colorado Springs, the U.S. Probation Office for the Northern District of Texas distributed the

initial presentence report in this case (document 446-1).
  Case 3:16-cr-00479-N Document 449 Filed 04/09/19                       Page 2 of 3 PageID 1665


        Counsel for the defense was in trial in Colorado Springs, Colorado from 30 March to 6

April 2019 in the trial of US v. Cadet Daven Horne at the U.S. Air Force Academy. On 8 April

2019, counsel for the defense traveled to the U.S. Territory of Guam for a U.S. Navy Board of

Inquiry in the case of US v. Lieutenant Commander Eric Bauman, which will be ongoing

through Saturday 13 April. These were trials and hearings that were scheduled well before 1

February 2019.

                             II. Reasons for the Request for Continuance

        This continuance will permit defense counsel to be adequately prepared and effective in

discussing and analyzing the initial presentence report with Defendant Venegas. Counsel for

Defendant Venegas needs sufficient time to confer with him in private, preserving the attorney-

client privilege, and a continuance of the due date for the defense response to the initial

presentence report to 22 April 2019.



                                             IV. Conclusion

                For the reasons set forth above, the Defendant Venegas respectfully moves this

Court for a continuance of the due date for the response to the presentence report to 22 April

2018.

                                                 Respectfully Submitted,


                                                 /s/ Patrick J. McLain

                                                 Patrick J. McLain
                                                 Attorney for Defendant Venegas
                                                 Texas State Bar Number: 13737480
                                                 900 Jackson Street, Suite 635
                                                 Dallas, Texas 75202
                                                 Telephone: (214) 416-99100
                                                 patrick@patrickjmclain.com

Defense Motion for Continuance of Presentence Report Response– US v. Carlos Luis Venegas (Case No. 3:16-CR-
00479-N) - page 2 of 3
  Case 3:16-cr-00479-N Document 449 Filed 04/09/19                       Page 3 of 3 PageID 1666




                                CERTIFICATE OF CONFERENCE

Counsel for the government, Assistant United States Attorney Myria Boehm spoke with counsel
for Defendant Venegas on 27 March 2019, and she stated that the government is not opposed to
this motion.

                                                 Respectfully Submitted,

                                                 /s/ Patrick J. McLain

                                                 Patrick J. McLain
                                                 Attorney for Defendant Venegas


                                   CERTIFICATE OF SERVICE

I certify that a true and exact copy of Defendant Venegas’s Motion for Continuance of
Presentence Report Response was served electronically via the CM/ECF system to Assistant
United States Attorney Myria Boehm on 9 April 2019.


                                                 /s/ Patrick J. McLain

                                                 Patrick J. McLain
                                                 Attorney for Defendant Venegas




Defense Motion for Continuance of Presentence Report Response– US v. Carlos Luis Venegas (Case No. 3:16-CR-
00479-N) - page 3 of 3
